*436Supreme Court
The President, Directors & Company of the Bank of Michigan zw.j James M°Closkey ]
And the said plaintiffs as to the second and last rejoinder of the defendant by him above pleaded to the first, second and third assignment of breaches aforesaid say that the said rejoinder and the matters & things therein alleged in manner and form as the same are alleged and set forth are not sufficient in law to bar the said plaintiffs from maintaining their aforesaid action against him the said defendant for the breaches so as aforesaid assigned of the said condition of the said writing obligatory and they are not bound by the law of the land to answer the same, and this they are ready to verify: wherefore they pray judgment &c And the said plaintiffs according to the statute in such case made and provided state & shew to the here the following Causes of demurrer in law to the said rejoinder, that is to say, that, the said rejoinder is a departure from the defendants plea by him above pleaded, that the defendant has rejoined double having put in two different rejoinders to the same assignment of breaches, also that the said rejoinder is double in itself Containing two different supposed excuses for the same breaches assigned and also for that the same is in other respects, uncertain informal and insufficient & c.
Larned, Farnsworth & Goodwin for plffs.
And the said James McCloskey rejoins and says that he hath alledged sufficient matter in law to preclude the said Plaintiffs from having his action aford against him, which he is ready to verify, which said matter the said Plaintiffs do not deny nor thereunto in any wise answer, but the said averment wholly refuses to admit, & prays judgment that the said Plantiffs may be precluded from having his action aforesaid against him &c by
C. Stevens his Aty—